Citation Nr: 1548052	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  11-18 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for unspecified anxiety disorder with alcohol abuse.

2.  Entitlement to an initial disability rating (or evaluation) in excess of 20 percent for diabetes mellitus type II.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to the service-connected diabetes mellitus type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from March 1966 to October 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from January 2010 and May 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A claim for service connection for diabetes mellitus type II and erectile dysfunction was received in April 2009.  The January 2010 rating decision granted service connection for diabetes mellitus type II and assigned a 20 percent initial disability rating effective April 14, 2009 (the date the claim was received by VA), and denied service connection for erectile dysfunction, to include as secondary to the diabetes mellitus.  

A claim for service connection for PTSD was received in September 2014.  The May 2015 rating decision granted service connection for unspecified anxiety disorder with alcohol abuse and assigned a 10 percent initial disability rating effective September 25, 2014 (the date the claim was received by VA), and noted that the Veteran's symptoms did not meet the criteria for a diagnosis of PTSD.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Initial Rating for Unspecified Anxiety Disorder and Service Connection for PTSD

The May 2015 rating decision granted service connection for unspecified anxiety disorder with alcohol abuse and assigned a 10 percent initial disability rating effective September 25, 2014 (the date the claim was received by VA), and noted that the Veteran's symptoms did not meet the criteria for a diagnosis of PTSD.  In June 2015, the Veteran entered a notice of disagreement with the initial disability rating assigned for the acquired psychiatric disorder and the denial of service connection for PTSD.    

Any written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a notice of disagreement.  38 C.F.R. § 20.201 (2015).  Generally a notice of disagreement must be filed with the VA office from which the claimant received notice of the determination being appealed unless notice has been received that the applicable VA records have been transferred to another VA office.  In that case, the notice of disagreement must be filed with the VA office which has jurisdiction over the applicable records.  38 C.F.R. § 20.300 (2015).    

The June 2015 notice of disagreement was properly filed with the AOJ.  As such, the Board finds that this was a timely filed notice of disagreement.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the Board must remand the issues of an initial disability rating in excess of 10 percent for unspecified anxiety disorder with alcohol abuse and service connection for PTSD for further procedural action.    

Initial Rating for Diabetes Mellitus 

VA has a duty to assist claimants by gathering all pertinent records of VA treatment and making reasonable efforts to obtain private medical records.  38 U.S.C.A.	 § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  A November 2010 VA treatment record notes that the Veteran continues to receive private treatment (as recently as June 2010) for the diabetes mellitus from Dr. C.  A June 2011 VA treatment record notes that the Veteran continues to receive private treatment for the diabetes mellitus.  Private treatment records dated after March 2009 have not been associated with the claims file.  The AOJ should attempt to obtain these private treatment records.   

Service Connection for Erectile Dysfunction

In a December 2009 VA examination report, the VA examiner opined that the Veteran's current diagnosed erectile dysfunction was less likely than not caused by or related to the diabetes mellitus.  The VA examiner did not provide a rationale for this opinion.  

Further, the U.S. Court of Appeals for Veterans Claims (Court) has held that it is not clear that a medical opinion that a claimed disorder is not "caused by" a service-connected disability but is "related to factors other than the" service-connected disability, encompasses the question of aggravation under 38 C.F.R. § 3.310 (2015).  El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  To the contrary, such an opinion does not rule out the possibility that a claimed disorder was also aggravated to some degree by a service-connected disability.  See id. (finding a Board's VA examination adequacy finding clearly erroneous where the claimant alleged an aggravation theory of entitlement, but the VA examiner's opinion focused solely on direct causation).  The VA examiner did not render an opinion as to whether the diagnosed erectile dysfunction was aggravated by the diabetes mellitus type II.

In March 2010, the Veteran submitted articles reflecting the general proposition that diabetes mellitus can cause erectile dysfunction.  Based on the above, the Board finds that an additional VA opinion is necessary as there remains some question as to the etiology of the erectile dysfunction.  38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a statement of the case that addresses the issues of an initial disability rating in excess of 10 percent for unspecified anxiety disorder with alcohol abuse and service connection for PTSD.  The Veteran should be informed that, in order to perfect an appeal of these issues to the Board, a timely and adequate Substantive Appeal following the issuance of the statement of the case must be filed.

2.  The AOJ should request that the Veteran identify the names, addresses, and approximate dates of treatment for all health care providers who have treated him for diabetes mellitus (that are not already of record), specifically private treatment dated after March 2009.

The AOJ should ask the Veteran to provide the copies of any private treatment records he received with regard to treatment for diabetes mellitus, or the appropriate authorizations so that the AOJ can obtain these records on the Veteran's behalf.  The AOJ should request copies of any private treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  

3.  The AOJ should obtain and associate with the record all outstanding VA treatment records pertaining to the service-connected disabilities, specifically any records dated after April 2011.

4.  Arrange for the claims file to be reviewed by the VA examiner who prepared the December 2009 VA examination report (or a suitable substitute if that VA examiner is unavailable) for the purpose of preparing addendum opinions to the examination report.  If it is determined that another examination is needed to provide the required opinion, the Veteran should be afforded the appropriate VA examination to assist in determining the etiology of the current erectile dysfunction.  The VA examiner should review the claims folder and then offer the following opinions with supporting rationale:

Is it at least as likely as not (50 percent or greater probability) that the currently diagnosed erectile dysfunction was caused by the diabetes mellitus type II?

Is it at least as likely as not (50 percent or greater probability) that the currently diagnosed erectile dysfunction was aggravated (permanently worsened in severity beyond a natural progression) by the diabetes mellitus type II?

In answering these questions, the VA examiner should note and discuss the (1) articles submitted by the Veteran with regard to a general relationship between erectile dysfunction and diabetes mellitus, (2) an April 2010 VA treatment record noting that the erectile dysfunction is due at least in part to hypogonadism, and (3) a February 2001 private treatment record noting a diagnosis of erectile dysfunction and that the Veteran was counseled concerning the possible connection between erectile dysfunction and coronary artery disease.

5.  Then, readjudicate the appeal.  If any aspect of the appeal remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




